Name: Council Regulation (EU) 2015/768 of 11 May 2015 extending to the non-participating Member States the application of Regulation (EU) No 331/2014 of the European Parliament and of the Council establishing an exchange, assistance and training programme for the protection of the euro against counterfeiting (the Ã¢ Pericles 2020Ã¢ programme)
 Type: Regulation
 Subject Matter: European construction;  criminal law;  cooperation policy;  monetary relations;  European Union law
 Date Published: nan

 14.5.2015 EN Official Journal of the European Union L 121/1 COUNCIL REGULATION (EU) 2015/768 of 11 May 2015 extending to the non-participating Member States the application of Regulation (EU) No 331/2014 of the European Parliament and of the Council establishing an exchange, assistance and training programme for the protection of the euro against counterfeiting (the Pericles 2020 programme) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 352 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the consent of the European Parliament, Acting in accordance with a special legislative procedure, Whereas: (1) Regulation (EU) No 331/2014 of the European Parliament and of the Council (1), which establishes the Pericles 2020 programme and replaces the Pericles programme established by Council Decision 2001/923/EC (2), provides that it is applicable in the Member States in accordance with the Treaties. Article 139 of the Treaty on the Functioning of the European Union provides that measures governing the use of the euro referred to in Article 133 thereof are not applicable to the Member States with derogation. (2) However, the exchange of information and staff and the assistance and training measures implemented under the Pericles 2020 programme should be uniform throughout the Union and the requisite measures should therefore be taken to ensure the same level of protection for the euro in the Member States with derogation. (3) The application of Regulation (EU) No 331/2014 should therefore be extended to Member States other than the participating Member States as defined in Council Regulation (EC) No 974/98 (3) (non-participating Member States). (4) It is appropriate to ensure a smooth transition without interruption between the Pericles programme and the Pericles 2020 programme and it is appropriate to align the duration of this Regulation with the Council Regulation (EU, Euratom) No 1311/2013 (4). Therefore, this Regulation should apply as from 1 January 2014, HAS ADOPTED THIS REGULATION: Article 1 1. The application of Regulation (EU) No 331/2014 shall be extended to Member States other than the participating Member States as defined in point (a) of Article 1 of Regulation (EC) No 974/98. 2. The competent national authorities of Member States referred to in paragraph 1 of this Article shall be considered as eligible bodies for funding within the meaning of Article 5 of Regulation (EU) No 331/2014. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 2015. For the Council The President J. DÃ ªKLAVS (1) Regulation (EU) No 331/2014 of the European Parliament and of the Council of 11 March 2014 establishing an exchange, assistance and training programme for the protection of the euro against counterfeiting (the Pericles 2020 programme) and repealing Council Decisions 2001/923/EC, 2001/924/EC, 2006/75/EC, 2006/76/EC, 2006/849/EC and 2006/850/EC (OJ L 103, 5.4.2014, p. 1). (2) Council Decision 2001/923/EC of 17 December 2001 establishing an exchange, assistance and training programme for the protection of the euro against counterfeiting (the Pericles programme) (OJ L 339, 21.12.2001, p. 50). (3) Council Regulation (EC) No 974/98 of 3 May 1998 on the introduction of the euro (OJ L 139, 11.5.1998, p. 1). (4) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884).